Citation Nr: 0933765	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for post operative 
status, iridectomy, left eye, for removal of metallic foreign 
body with early changes consistent with traumatic cataract 
(hereafter "left eye disability").


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 
1972 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In August 2008, the Board denied a compensable rating for the 
Veteran's left eye disability.  Thereafter, the Veteran 
appealed the Board's denial of his claim to the United States 
Court of Appeals for Veterans Claims (Court).  The Secretary 
of VA filed a Unilateral Motion for Remand (Secretary's 
Motion), which the Court granted in a March 2009 Order.  As 
will be further discussed herein, the Secretary's Motion 
moved for the Court to vacate and remand the August 2008 
Board decision because the Board incorrectly applied 
38 C.F.R. § 3.321.

In connection with this appeal, the Veteran testified at a 
hearing before a Decision Review Officer (DRO) sitting at the 
RO in January 2007; a transcript of that hearing is 
associated with the claims file.  The Board notes that the 
Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO in his November 2006 substantive appeal.  
However, in a January 2007 statement, he withdrew his request 
for a Board hearing.  38 C.F.R. § 20.704(e). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable 
rating for his left eye disability.  Such disability is 
currently assigned a noncompensable rating under 38 C.F.R. § 
4.84a, Diagnostic Code 6027-6079.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that traumatic cataract under 
Diagnostic Code 6027 is the service-connected disorder and 
that impairment of central visual acuity under Diagnostic 
Code 6079 is the residual condition.  

In the instant case, the August 2008 Board decision denied a 
compensable rating under Diagnostic Code 6027-6079 as the 
Veteran's best corrected vision resulted in no worse than 
20/30 in the right eye and no worse than 20/40 in the left 
eye and he did not have aphakia or blindness in his eyes.  In 
reaching such decision, the Board stated that it had reviewed 
the possibility of an analogous rating under 38 C.F.R. § 4.20 
but the rating schedule did not provide any "closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous" by which the Veteran could be rated.  The 
Board further determined that the code was clear that 
conjectural analogies are to be avoided and that an analogous 
rating was not possible in this circumstance.  

The Board also acknowledged the Veteran's contentions that 
his true disability lies in the fact that his left pupil is 
quite dilated and interferes with his ability to focus the 
eye, is extremely sensitive to light, and causes reduced 
visual acuity in normal conditions outside the controlled 
environment of the examination room.  However, the 
Secretary's Motion found that, while it was clear that the 
Board determined that there were no analogous Diagnostic 
Codes under which the Veteran's left eye disability may be 
rated, it was not apparent from the Board's decision whether 
it determined that Diagnostic Code 6027-6079 contemplated the 
Veteran's above-stated symptomatology.  In this regard, the 
Secretary's Motion determined that the Board incorrectly 
applied 38 C.F.R. § 3.321.  

The Secretary's Motion noted that, in Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008), the Court explained how the 
provisions of 38 C.F.R. § 3.321 are applied.  Specifically, 
the Court stated that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321 is a 
three-step inquiry.  First, it must be determined whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Id.

With respect to the first step, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Id.  

The Secretary's Motion determined that the Board 
inappropriately combined the first two steps under Thun when 
it found that there was no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  
Additionally, in light of the Board's discussion of the 
Veteran's symptomatology, as noted previously, the Board 
should have addressed whether the reported symptomatology was 
contemplated by the applicable rating criteria in determining 
whether referral under section 3.321(b) was warranted.  See 
Thun, supra.  

Therefore, in accordance with the Secretary's Motion and the 
Court's holding in Thun, the Board has considered the 
Veteran's reported left eye symptomatology relevant to his 
contentions that his pupil is quite dilated and interferes 
with his ability to focus the eye, is extremely sensitive to 
light, and causes reduced visual acuity in normal conditions 
outside the controlled environment of the examination room.  
He has also indicated that his left eye waters excessively 
causing his vision to blur, he has constant eye pain when 
exposed to sunlight, and the appearance of his eye attracts 
negative attention.  As indicated previously, the Veteran has 
been evaluated under Diagnostic Code 6027-6079, relevant to 
traumatic cataract and central visual acuity; however, such 
rating criteria does not contemplate all of the Veteran's 
previously described left eye symptomatology.  Therefore, as 
the criteria do not reasonably describe the Veteran's 
disability level and symptomatology, such results in an 
exceptional disability picture and the assigned schedular 
evaluation is inadequate.  

Relevant to the second prong of Thun, the Board also finds 
that the Veteran's exceptional disability picture exhibits 
other related factors such as marked interference with 
employment.  In this regard, the Board observes that the 
Veteran testified at his January 2007 DRO hearing that, in 
his employment capacity, he operates commercial vehicles and, 
due to his left eye symptomatology, has difficulty with the 
glare of headlights and essentially must drive with one eye.   

Therefore, the Board determines that, as the rating schedule 
is inadequate to evaluate the Veteran's disability picture 
and that picture has attendant thereto related factors such 
as marked interference with employment, the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  See Thun, supra.

Additionally, the Board notes that the Veteran has not been 
provided with notice consistent with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, the Board notes that 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Id.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Therefore, on remand, proper notice under 
Vazquez-Flores should be provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of the evidence and information 
necessary to establish a compensable 
rating for his left eye disability, in 
accordance with Vazquez-Flores, supra.  

2.  Refer the Veteran's claim for a 
compensable rating for his left eye 
disability to the Under Secretary for 
Benefits or to the Director of 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 
3.321(b).

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

